                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                         CASE NO.: 2:19-cr-119-FtM-38NPM

SERGIO HERIBERTO GONZALEZ-
HERNANDEZ
                                            /

                           REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

       The Defendant, by consent, appeared before me pursuant to Fed. R. Crim. P. 11 and M.D.

Fla. R. 6.01(c)(12), and entered a plea of guilty to Count One of the Indictment (Doc. 1) pursuant

to the terms of a plea agreement. After cautioning and examining the Defendant under oath

concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was

knowledgeable and voluntary as to Count One, and that the offense charged is supported by an

independent basis in fact containing each of the essential elements of such Count. I, therefore,

RECOMMEND that the plea of guilty be accepted and that the Defendant be adjudged guilty and

have sentence imposed accordingly. The parties have waived the fourteen-day objection period to

this Report and Recommendation. (Docs. 17, 19).

       Respectfully RECOMMENDED in Fort Myers, Florida on September 25, 2019.




Copies furnished to:
Presiding District Judge
Counsel of Record
Unrepresented Parties
